DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 10, 925, 135. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application are broader than U.S. Patent No. 10, 925, 135.
Instant application: 17/156,483
U.S. Patent No. 10, 925, 135
1. An LED controller adapted to drive a plurality of LED light sources each having a red emitter color, a green emitter color, and a blue emitter color, the LED controller comprising: a memory comprising a plurality of color gamuts each associated with at least one of the LED light sources; a controller electrically connected to each LED light source, wherein for the at least one LED light source the controller: determines a color ratio for each of the LED emitter colors using a target color and the respective color gamut; determines a PWM intensity at which to 
⁢ B ( F R ⁢ B + 1 ) F R ⁢ B = - ( y R ⁢ n y B ⁢ n ) × ( y B ⁢ n - y P ) ( y R ⁢ n - y P ) F B = 1 ( F R ⁢ B + 1 ) F G ⁢ P = - ( y G ⁢ n y P ⁢ n ) × ( y P - y T ) ( y G ⁢ n - y T ) F G = F G ⁢ P where F.sub.R is the color ratio for the red LED emitter color, F.sub.G is the color ratio for the green LED emitter color, F.sub.B is the color ratio for the blue LED emitter color, y.sub.Rn, y.sub.Gn, y.sub.Bn are values of red, green, and blue y coordinates of one of the respective button zone calibration color gamuts, y.sub.P is a y coordinate of a point where a first and a second line intercept, the first line being between a first and a second coordinate of the respective button zone calibration color gamut, and the second line being between a third coordinate of the respective button zone calibration gamut and a coordinate of the calibrated target color, and y.sub.T is a y coordinate of the target color, for each LED emitter color in each button zone, determine PWM intensity at which to drive the respective LED emitter color based on the respective color ratio and a selected target intensity; and drive each LED emitter color in each button zone with the respective PWM intensity.

25. A control device comprising: a plurality of button zones each comprising at least one LED adapted to backlight the respective button zone, wherein each LED comprises a red emitter color, a green emitter color, and a blue emitter color; a memory comprising: a plurality of button zone calibration color gamuts each associated with one of the button zones and defines measured range of colors that can be achieved by the at least one LED in the associated button zone; a controller electrically connected to each LED, wherein the controller: for each button zone, determines a set of color ratios for the LED emitter colors using a target color and the respective button zone calibration color gamut, wherein the set of color ratios are determined using the following formula: F R = F R ⁢ B ( F R ⁢ B + 1 ) F R ⁢ B = - ( y R ⁢ n y B ⁢ n ) × ( y B ⁢ n - y P ) ( y R ⁢ n - y P ) F B = 1 ( F R ⁢ B + 1 ) F G ⁢ P = - ( y G ⁢ n y P ⁢ n ) × ( y P - y T ) ( y G ⁢ n - y T ) F G = F G ⁢ P where F.sub.R is the color ratio for the red LED emitter color, F.sub.G is the color ratio for the green LED emitter color, F.sub.B is the color ratio for the blue LED emitter color, y.sub.Rn, y.sub.Gn, y.sub.Bn are values of red, green, and blue y coordinates of one of the respective button zone calibration color gamuts, y.sub.P is a y coordinate of a point where a first and a second line intercept, the first line being between a first and a second coordinate of the respective button zone calibration color gamut, and the second line being between a third coordinate of the respective button zone calibration gamut and a coordinate of the calibrated target color, and y.sub.T is a y coordinate of the target color, for each LED emitter color in each button zone, determine PWM intensity at which to drive the respective LED emitter color based on the respective color ratio and a selected target intensity; and drive each LED emitter color in each button zone with the respective PWM intensity.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Szolyga et al [US 2011/0026256 A1] in view of Chemel et al [US 2006/0104058 A1].
In regards to claim 1. Szolyga discloses an LED controller (Fig. 1, AP1) adapted to drive a plurality of LED light sources (Fig. 1, 11-13) each having a red emitter color (Fig. 1, 11-13), a green emitter color (Fig. 1, 11-13), and a blue emitter color (Fig. 1, 11-13), the LED controller comprising: 
a memory (Fig. 1, 45 & Paragraph [0021]) comprising a plurality of color gamuts (Fig. 1, Red, Green and Blue) each associated with at least one of the LED light sources (Fig. 1, 11-13); 
a controller (Fig. 1, 27) electrically connected to each LED light source (Fig. 1, 11-13), wherein for the at least one LED light source (Fig. 1, 11-13)
Szolyga does not specify the controller: determines a color ratio for each of the LED emitter colors using a target color and the respective color gamut; determines a PWM intensity at which to drive each of the LED emitter colors based on a target intensity and the color ratio of the respective LED emitter color; and drives each of the LED emitter colors with the PWM intensity of the respective LED emitter color.
Chemel discloses the controller (Fig. 6, 102): determines a color ratio (Paragraph [0163]) for each of the LED emitter colors (Fig. 6, 104a-d) using a target color (Paragraph [0163]) and the respective color gamut (Abstract); determines a PWM intensity (Paragraph [0100]) at which to drive each of the LED emitter colors (Fig. 6, 104a-d) based on a target intensity (Paragraph [0100]) and the color ratio (Paragraph [0163]) of the respective LED emitter color (Fig. 6, 104a-d); and drives each of the LED emitter colors (Fig. 6, 104a-d) with the PWM intensity (Paragraph [0100]) of the respective LED emitter color (Fig. 6, 104a-d).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolyga with the controller: determines a color ratio for each of the LED emitter colors using a target color and the respective color gamut; determines a PWM intensity at which to drive each of the LED emitter colors based on a target intensity and the color ratio of the respective LED emitter color; and drives each of the LED emitter colors with the PWM intensity of the respective LED emitter color for purpose of  changing and/or selecting various pre-programmed lighting effects to be generated by the lighting unit, changing and/or selecting various parameters of selected lighting effects, setting particular identifiers such as addresses or serial numbers for the lighting unit as disclosed by Chemel (Paragraph [0115]).
In regards to claim 4. Szolyga in view of Chemel discloses the LED controller of claim 1, wherein at least one of the target color (Chemel: Paragraph [0163]) and the target intensity (Chemel: Paragraph [0100]) is received from a user interface (Chemel Fig. 6, 118 & Paragraph [0115-116]).
In regards to claim 5. Szolyga in view of Chemel discloses the LED controller of claim 1, wherein the target color comprise a predetermined target color (Chemel Fig. 6, 118 & Paragraph [0115-116]).
In regards to claim 6. Szolyga in view of Chemel discloses the LED controller of claim 1, wherein the target intensity (Chemel: Paragraph [0100]) comprises a predetermined maximum target intensity (Chemel: Paragraph [0022]).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Szolyga et al [US 2011/0026256 A1] in view of Chemel et al [US 2006/0104058 A1] and further in view of Wan et al [US 2014/0253609 A1].
In regards to claim 2. Szolyga in view of Chemel discloses the LED controller of claim 1, wherein each of the color gamuts (Chemel: Abstract) comprises values that represent coordinates (Chemel: Fig. 10, 94, 90RGB) for each of the red, green and blue LED emitter colors (Chemel: Paragraph [0125]) of the respective at least one of the LED light sources (Chemel: Fig. 6, 104a-d), wherein the controller (Fig. 8, 808) determines the color ratios (Chemel: Paragraph [0163-164]) by determining values
Szolyga in view of Chemel does not specify that represent an intercepting coordinate where a first line and a second line intercept, wherein the first line extends between a pair of the coordinates of the red, green and blue LED emitter colors of the respective color gamut, and wherein the second line extends between a coordinate of the target color and a third coordinate of one of the red, green and blue LED emitter colors of the respective color gamut.
Wan discloses that represent an intercepting coordinate (Fig. 6a-7c, 703) where a first line and a second line intercept (Fig. 6a-7c, GW and BW), wherein the first line extends (Fig. 7a, GW) between a pair of the coordinates of the red, green and blue LED emitter colors (Fig. 7a, RR, GG and BB) of the respective color gamut (Fig. 6a-7c), and wherein the second line extends (Fig. 7b, BW) between a coordinate of the target color (Fig. 7a-b, Xyt (i)) and a third coordinate (Fig. 7b, RR, GG or BB) of one of the red, green and blue LED emitter colors of the respective color gamut (Fig. 7a, RR, GG and BB).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolyga with that represent an intercepting coordinate where a first line and a second line intercept, wherein the first line extends between a pair of the coordinates of the red, green and blue LED emitter colors of the respective color gamut, and wherein the second line extends between a coordinate of the target color and a third coordinate of one of the red, green and blue LED emitter colors of the respective color gamut for purpose of provide an increased color gamut of light emitted by the backlight, and to reduce undesired metameric effects as disclosed by Wan (Paragraph [0031]).
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Szolyga et al [US 2011/0026256 A1] in view of Chemel et al [US 2006/0104058 A1] and further in view of Gambeski et al [US 2012/0019164 A1].
In regards to claim 7. Szolyga in view of Chemel discloses the LED controller of claim 1, wherein for the at least one LED light source (Chemel: Fig. 6, 104a-d), 
Szolyga in view of Chemel does not specify the controller further normalizes the color ratios of each LED emitter color using normalizing intensity ratios that define relationships between predetermined maximum target intensities of the LED emitter colors.
Gambeski discloses the controller further normalizes the color ratios of each LED emitter color (Fig. 1b, 130) using normalizing intensity ratios that define relationships between predetermined maximum target intensities of the LED emitter colors (Paragraph [0121 & 0051 & 0065]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolyga with the controller further normalizes the color ratios of each LED emitter color using normalizing intensity ratios that define relationships between predetermined maximum target intensities of the LED emitter colors for purpose of determining luminous flux ratios for each of the plurality of discrete illumination sources having one of the three distinguishably different color coordinates defining the color mixing zone that substantially produces the target color coordinates, and determining input electrical power levels for each of the plurality of discrete illumination sources that generate the determined luminous flux ratios as disclosed by Gambeski (Abstract)
In regards to claim 8. Szolyga in view of Chemel discloses the LED controller of claim 7, wherein the color ratios of each LED emitter color are normalized (Gambeski Paragraph [0121 & 0051]) with respect to one of a predetermined maximum target intensity (Chemel: Paragraph [0022]) of the red LED emitter color (Chemel: Paragraph [0021]), a predetermined maximum target intensity (Chemel: Paragraph [0022]) of the green LED emitter color (Chemel: Paragraph [0021]), and a predetermined maximum target intensity (Chemel: Paragraph [0022]) of the blue LED emitter color (Chemel: Paragraph [0021]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Szolyga et al [US 2011/0026256 A1] in view of Chemel et al [US 2006/0104058 A1] in view of Gambeski et al [US 2012/0019164 A1] and further Melanson et al [US 2015/0296589 A1]
In regards to claim 9. Szolyga in view of Chemel discloses the LED controller of claim 7, wherein for the at least one LED light source the controller calibrates (Chemel: Paragraph [0104]) the PWM intensities (Chemel: Paragraph [0100]) of each of the LED emitter colors (Chemel: Fig. 6, 104) using calibration intensity ratios (Chemel: Paragraph [0163]) each defining a relationship between the predetermined maximum target intensity (Chemel: Paragraph [0022]) for the respective LED emitter color (Chemel: Fig. 6, 104) and the calibration intensity value (Chemel: Paragraph [0104]) for the respective LED emitter color (Chemel: Fig. 6, 104).
Szolyga in view of Chemel and further in view of Gambeski does not specify wherein the memory further comprises a plurality of calibration intensity values each defining measured intensities of the LED emitter colors,
Melanson discloses wherein the memory further comprises a plurality of calibration intensity values each defining measured intensities of the LED emitter colors (Paragraph [0090-101]),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolyga with wherein the memory further comprises a plurality of calibration intensity values each defining measured intensities of the LED emitter colors for purpose of provide these values of the calibration data in the form of absolute color point coordinates in an absolute color space as disclosed by Melanson (Paragraph [0068]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Szolyga et al [US 2011/0026256 A1] in view of Chemel et al [US 2006/0104058 A1] and further Melanson et al [US 2015/0296589 A1].
In regards to claim 13. Szolyga in view of Chemel discloses the LED controller of claim 1, wherein for the at least one LED light source (Chemel: Fig. 6, 104) the controller calibrates (Chemel: Paragraph [0104]) the PWM intensities (Chemel: Paragraph [0100]) of each of the LED emitter colors (Chemel: Fig. 6, 104) using calibration intensity ratios (Chemel: Paragraph [0163]) each defining a relationship between a predetermined maximum target intensity (Chemel: Paragraph [0022]) for the respective LED emitter color (Chemel: Fig. 6, 104) and the calibration intensity value (Chemel: Paragraph [0104]) for the respective LED emitter color (Chemel: Fig. 6, 104).
Szolyga in view of Chemel does not specify wherein the memory further comprises a plurality of calibration intensity values each defining measured intensities of the LED emitter colors,
Melanson discloses wherein the memory further comprises a plurality of calibration intensity values each defining measured intensities of the LED emitter colors (Paragraph [0090-101]),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolyga with wherein the memory further comprises a plurality of calibration intensity values each defining measured intensities of the LED emitter colors for purpose of provide these values of the calibration data in the form of absolute color point coordinates in an absolute color space as disclosed by Melanson (Paragraph [0068]).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Szolyga et al [US 2011/0026256 A1] in view of Chemel et al [US 2006/0104058 A1] 
In regards to claim 15. Szolyga in view of Chemel discloses a method (Fig. 1, AP1) for driving a plurality of LED light sources (Fig. 1, 11-13) each having a red emitter color (Fig. 1, 11-13), a green emitter color (Fig. 1, 11-13), and a blue emitter color (Fig. 1, 11-13), the method comprising: 
storing (Fig. 1, 45 & Paragraph [0021]) a plurality of color gamuts (Fig. 1, Red, Green and Blue) each associated with at least one of the LED light sources (Fig. 1, 11-13); 
Szolyga does not specify determining a color ratio for each of the LED emitter colors using a target color and the respective color gamut; determining a PWM intensity at which to drive each of the LED emitter colors based on a target intensity and the color ratio of the respective LED emitter color; and driving each of the LED emitter colors with the PWM intensity of the respective LED emitter color.
Chemel discloses determining (Fig. 6, 102) a color ratio (Paragraph [0163]) for each of the LED emitter colors (Fig. 6, 104a-d) using a target color (Paragraph [0163]) and the respective color gamut (Abstract); determining a PWM intensity (Paragraph [0100]) at which to drive each of the LED emitter colors (Fig. 6, 104a-d) based on a target intensity (Paragraph [0100]) and the color ratio (Paragraph [0163]) of the respective LED emitter color (Fig. 6, 104a-d); and driving each of the LED emitter colors (Fig. 6, 104a-d) with the PWM intensity (Paragraph [0100]) of the respective LED emitter color (Fig. 6, 104a-d).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolyga with determining a color ratio for each of the LED emitter colors using a target color and the respective color gamut; determining a PWM intensity at which to drive each of the LED emitter colors based on a target intensity and the color ratio of the respective LED emitter color; and driving each of the LED emitter colors with the PWM intensity of the respective LED emitter color for purpose of changing and/or selecting various pre-programmed lighting effects to be generated by the lighting unit, changing and/or selecting various parameters of selected lighting effects, setting particular identifiers such as addresses or serial numbers for the lighting unit as disclosed by Chemel (Paragraph [0115]).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Szolyga et al [US 2011/0026256 A1] in view of Chemel et al [US 2006/0104058 A1] and further in view of Wan et al [US 2014/0253609 A1].
In regards to claim 16. Szolyga in view of Chemel discloses the method of claim 15, wherein each color gamut (Chemel: Abstract) comprises values for coordinates (Chemel: Fig. 10, 94, 90RGB) for each of the red, green and blue LED emitter colors (Chemel: Paragraph [0125]) of the respective at least one of the LED light sources (Chemel: Fig. 6, 104a-d), wherein the color ratios are determined by (Chemel: Paragraph [0163-164]) determining values
Szolyga in view of Chemel does not specify determining values for an intercepting coordinate where a first line and a second line intercept, wherein the first line extends between a pair of the coordinates of the red, green and blue LED emitter colors of the respective color gamut, and wherein the second line extends between a coordinate of the target color and a third coordinate of one of the red, green and blue LED emitter colors of the respective color gamut.
Wan discloses an intercepting coordinate (Fig. 6a-7c, 703) where a first line and a second line intercept (Fig. 6a-7c, GW and BW), wherein the first line extends (Fig. 7a, GW) between a pair of the coordinates of the red, green and blue LED emitter colors (Fig. 7a, RR, GG and BB) of the respective color gamut (Fig. 6a-7c), and wherein the second line extends (Fig. 7b, BW) between a coordinate of the target color (Fig. 7a-b, Xyt (i)) and a third coordinate (Fig. 7b, RR, GG or BB) of one of the red, green and blue LED emitter colors of the respective color gamut (Fig. 7a, RR, GG and BB).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolyga with that represent an intercepting coordinate where a first line and a second line intercept, wherein the first line extends between a pair of the coordinates of the red, green and blue LED emitter colors of the respective color gamut, and wherein the second line extends between a coordinate of the target color and a third coordinate of one of the red, green and blue LED emitter colors of the respective color gamut for purpose of provide an increased color gamut of light emitted by the backlight, and to reduce undesired metameric effects as disclosed by Wan (Paragraph [0031]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Szolyga et al [US 2011/0026256 A1] in view of Chemel et al [US 2006/0104058 A1] and further in view of Gambeski et al [US 2012/0019164 A1].
In regards to claim 17. Szolyga in view of Chemel discloses the method of claim 15 further comprises the step of: 
Szolyga in view of Chemel does not specify normalizing the color ratios of each LED emitter color using normalizing intensity ratios that define relationships between predetermined maximum target intensities of the LED emitter colors.
Gambeski discloses normalizing the color ratios of each LED (Fig. 1b, 130) emitter color using normalizing intensity ratios that define relationships between predetermined maximum target intensities of the LED emitter colors (Paragraph [0121 & 0051 & 0065]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolyga with normalizing the color ratios of each LED emitter color using normalizing intensity ratios that define relationships between predetermined maximum target intensities of the LED emitter colors for purpose of determining luminous flux ratios for each of the plurality of discrete illumination sources having one of the three distinguishably different color coordinates defining the color mixing zone that substantially produces the target color coordinates, and determining input electrical power levels for each of the plurality of discrete illumination sources that generate the determined luminous flux ratios as disclosed by Gambeski (Abstract).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Szolyga et al [US 2011/0026256 A1] in view of Chemel et al [US 2006/0104058 A1] and further Melanson et al [US 2015/0296589 A1].
In regards to claim 19. Szolyga in view of Chemel discloses the method of claim 15 further comprising the steps of: 
calibrating (Chemel: Paragraph [0104]) the PWM intensities of each of the LED emitter colors (Chemel: Fig. 6, 104) using calibration (Chemel: Paragraph [0104]) intensity ratios (Chemel: Paragraph [0163]) each defining a relationship between a predetermined maximum target intensity (Chemel: Paragraph [0022]) for the respective LED emitter color (Chemel: Fig. 6, 104) and the calibration (Chemel: Paragraph [0104]) intensity value (Chemel: Paragraph [0022])  for the respective LED emitter color (Chemel: Fig. 6, 104).
Szolyga in view of Chemel does not specify storing a plurality of calibration intensity values each defining measured intensities of the LED emitter colors,
Melanson discloses storing a plurality of calibration intensity values each defining measured intensities of the LED emitter colors (Paragraph [0090-101]),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Szolyga with storing a plurality of calibration intensity values each defining measured intensities of the LED emitter colors for purpose of provide these values of the calibration data in the form of absolute color point coordinates in an absolute color space as disclosed by Melanson (Paragraph [0068]).
Allowable Subject Matter
Claim 3, 10-12, 14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844